[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION AS TO MOTION TO STRIKE (#104)
ISSUE
Whether the defendant's motion to strike is moot because the plaintiff's amended complaint has deleted the allegedly improper request for relief.
FACTS
The following facts are alleged in the amended complaint, #105. On or about December 3, 1989, the plaintiff, Ericka Taylor, was a front seat passenger in a motor vehicle being operated by the defendant Donzie Taylor. On or about December 3, 1989, the motor vehicle operated by Donzie Taylor collided with a a vehicle being operated by the defendant Linus L. Sanstrom. The plaintiff alleges that the collision was due to the negligence of Donzie Taylor and Linus L. Sanstrom.
In the plaintiff's original complaint, the plaintiff prayed for punitive damages. This prayer has been deleted from the amended complaint.
Donzie Taylor now moves to strike the prayer for relief requesting punitive damages.
DISCUSSION
A question is moot when no practical relief can follow from its determination. Furstein v. Hill, 218 Conn. 610, 627,590 A.2d 939 (1991).
Because the prayer for punitive damages has been removed from the amended complaint, no practical relief can follow from the determination of the question raised by the defendant's motion.
CONCLUSION
The court denies the defendant's motion to strike because it is moot.
AUSTIN, J. CT Page 4818